
	
		II
		112th CONGRESS
		2d Session
		H. R. 3159
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 31
			 (legislative day, December 30), 2012
			Received
		
		AN ACT
		To direct the President to establish
		  guidelines for United States foreign development assistance, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Aid Transparency and
			 Accountability Act of 2012.
		2.Guidelines for
			 United States foreign development assistance
			(a)PurposeThe purpose of this section is to evaluate
			 the performance of United States foreign development assistance and its
			 contribution to policy, strategies, projects, program goals, and priorities
			 undertaken by the United States, to foster and promote innovative programs to
			 improve the effectiveness of United States foreign development assistance, and
			 to coordinate the monitoring and evaluation processes of Federal departments
			 and agencies that administer United States foreign development
			 assistance.
			(b)Establishment of
			 guidelinesNot later than 18 months after the date of the
			 enactment of this Act, the President shall establish guidelines regarding the
			 establishment of measurable goals, performance metrics, and monitoring and
			 evaluation plans that can be applied with reasonable consistency to United
			 States foreign development assistance. Such guidelines should be established
			 according to best practices of monitoring and evaluation studies and
			 analyses.
			(c)Objectives of
			 guidelines
				(1)In
			 generalThe guidelines established under this section shall
			 provide direction to Federal departments and agencies that administer United
			 States foreign development assistance on how to develop the complete range of
			 activities relating to the monitoring of resources, the evaluation of projects,
			 the evaluation of program impacts, and analysis that is necessary for the
			 identification of findings, generalizations that can be derived from those
			 findings, and their applicability to proposed project and program
			 design.
				(2)ObjectivesSpecifically,
			 the guidelines shall provide direction on how to achieve the following
			 objectives for monitoring and evaluation of programs:
					(A)Building
			 measurable goals, performance metrics and monitoring and evaluation into
			 program design at the outset, including the provision of sufficient program
			 resources to conduct monitoring and evaluation.
					(B)Disseminating
			 guidelines for the development and implementation of monitoring and evaluation
			 programs to all personnel, especially in the field, who are responsible for the
			 design, implementation, and management of United States foreign development
			 assistance programs.
					(C)Contributing to
			 the collection and dissemination of knowledge and lessons learned to United
			 States development professionals, implementing partners, the international aid
			 community, and aid recipient governments, and as a repository of knowledge on
			 lessons learned.
					(D)Distributing
			 evaluation reports internally.
					(E)Establishing
			 annual monitoring and evaluation agendas and objectives.
					(F)Applying rigorous
			 monitoring and evaluation methodologies, including choosing from among a wide
			 variety of qualitative and quantitative methods common in the field of social
			 scientific inquiry.
					(G)Partnering with
			 the academic community, implementing partners, and national and international
			 institutions that have expertise in monitoring and evaluation and analysis when
			 such partnerships will provide needed expertise or will significantly improve
			 the evaluation and analysis.
					(H)Developing and
			 implementing a training plan for appropriate aid personnel on the proper
			 conduct of monitoring and evaluation programs.
					(d)Implementation
			 of GuidelinesBeginning not
			 later than one year after the date on which the President establishes the
			 guidelines under this section, the head of each Federal department or agency
			 that administers United States foreign development assistance shall administer
			 the United States foreign development assistance in accordance with the
			 guidelines.
			(e)Presidential
			 reportNot later than 18
			 months after the date of the enactment of this Act, the President shall submit
			 to Congress a report that contains a detailed description of the guidelines
			 that have been developed on measurable goals, performance metrics, and
			 monitoring and evaluation plans for United States foreign development
			 assistance established under this section. The report shall be submitted in
			 unclassified form to the maximum extent possible, but may include a classified
			 annex.
			(f)Comptroller
			 General reportsThe
			 Comptroller General of the United States shall—
				(1)not later than one year after the date of
			 the enactment of this Act, submit to the appropriate congressional committees a
			 report that contains an analysis of the actions that the major Federal
			 departments and agencies that administer United States foreign development
			 assistance have taken to ensure that United States foreign development
			 assistance program evaluation is planned, conducted, and utilized effectively;
			 and
				(2)not later than two
			 years after the date of the enactment of this Act, submit to the appropriate
			 congressional committees a report that contains an analysis of—
					(A)the guidelines
			 established pursuant to subsection (b); and
					(B)the implementation of the guidelines by the
			 major Federal departments and agencies that administer United States foreign
			 development assistance.
					(g)Evaluation
			 definedIn this section, the
			 term evaluation means, with respect to a United States foreign
			 development assistance program, the systematic collection and analysis of
			 information about the characteristics and outcomes of the program and projects
			 under the program as a basis for judgments, to improve effectiveness, and to
			 inform decisions about current and future programming.
			3.Internet website to
			 make publicly available comprehensive, timely, comparable, and accessible
			 information on United States foreign development assistance programs
			(a)Establishment;
			 publication and updatesNot
			 later than 30 days after the date of the enactment of this Act, the President
			 shall direct the Secretary of State to establish and maintain an Internet
			 website to make publicly available in unclassified form comprehensive, timely,
			 comparable, and accessible information on United States foreign development
			 assistance. The head of each Federal department or agency that administers
			 United States foreign development assistance shall, not later than 3 years
			 after the date of the enactment of this Act, publish and on a quarterly basis
			 update on the Internet website such information with respect to the United
			 States foreign development assistance programs of such Federal department or
			 agency.
			(b)Matters To be
			 included
				(1)In
			 generalSuch information shall be published on a detailed
			 program-by-program basis and country-by-country basis.
				(2)Types of
			 informationTo ensure transparency, accountability, and
			 effectiveness of United States foreign development assistance, such information
			 should include country assistance strategies, annual budget documents,
			 congressional budget justifications, obligations, expenditures, and reports and
			 evaluations, including those developed pursuant to the guidelines established
			 by section 2, for United States foreign development assistance programs and
			 projects under such programs. Each type of information described in this
			 paragraph shall be published or updated on the Internet website not later than
			 90 days after the date of issuance of the information.
				(3)Report in lieu
			 of inclusionIf—
					(A)the head of a
			 Federal department or agency makes a determination that the inclusion of a
			 required item of information on the Internet website would jeopardize the
			 health or security of an implementing partner or program beneficiary; or
					(B)the Secretary of
			 State makes a determination that the inclusion of a required item of
			 information on the Internet website would be detrimental to the national
			 interests of the United States,
					then the
			 head of such Federal department or agency or the Secretary of State, as the
			 case may be, shall provide briefings to Congress on the item of information or
			 submit to Congress the item of information in a written report in lieu of it
			 being included on the Internet website, along with the reasons for it not being
			 included on the Internet website. Any such item of information may be submitted
			 to Congress in classified form.(c)Scope of
			 information
				(1)In
			 generalThe Internet website shall contain the information
			 described in subsection (b) as follows:
					(A)For fiscal year
			 2013, the information relating to such fiscal year and each of the immediately
			 preceding 2 fiscal years.
					(B)For fiscal year
			 2014, the information relating to such fiscal year and each of the immediately
			 preceding 3 fiscal years.
					(C)For fiscal year
			 2015, the information relating to such fiscal year and each of the immediately
			 preceding 4 fiscal years.
					(D)For fiscal year
			 2016 and each fiscal year thereafter, the information relating to such fiscal
			 year and each of the immediately preceding 5 fiscal years.
					(2)Older
			 informationFor fiscal year
			 2017 and each fiscal year thereafter, the Internet website shall also contain a
			 link to a searchable database available to the public containing information
			 described in subsection (b) relating to fiscal years prior to the immediately
			 preceding 5 fiscal years but subsequent to fiscal year 2010.
				4.Congressional
			 briefings if requirements of section 3 are not metIf
			 the information described in section 3(b) with respect to a United States
			 foreign development assistance program is not provided as required under
			 section 3, then the head of the relevant Federal department or agency shall
			 provide briefings to the appropriate congressional committees, along with a
			 detailed explanation of why the requirements for publication on the Internet
			 have not been met and when they will be met, with respect to each month for
			 which such information is not published on the Internet.
		5.OffsetOf the amounts authorized to be appropriated
			 for United States foreign development assistance programs of a Federal
			 department or agency that administers such programs for a fiscal year, up to 5
			 percent of such amounts are authorized to be appropriated to carry out this Act
			 with respect to such programs for such fiscal year.
		6.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
				(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
				(2)United States
			 foreign development assistanceThe term United States foreign
			 development assistance means assistance primarily for purposes of
			 foreign development and economic support, including but not limited to
			 assistance authorized under—
				(A)part I of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), other than—
					(i)title IV of
			 chapter 2 of such part (relating to the Overseas Private Investment
			 Corporation);
					(ii)chapter 3 of such
			 part (relating to International Organizations and Programs); and
					(iii)chapter 8 of
			 such part (relating to International Narcotics Control);
					(B)chapter 4 of part
			 II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.; relating to
			 Economic Support Fund) for long-term development; and
				(C)the Millennium
			 Challenge Act of 2003 (22 U.S.C. 7701 et seq.).
				
	
		
			Passed the House of
			 Representatives December 30, 2012.
			Karen L. Haas,
			Clerk
		
	
